    Case 5:19-cv-03227-SAC Document 8 Filed 10/23/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


REGINALD WATSON,

                             Plaintiff,

           v.                                       CASE NO. 19-3227-SAC

(fnu) CLARK, et al.,




                             Defendants.


                           ORDER OF DISMISSAL

     This matter is a civil action filed by a prisoner in federal

custody. By its order of August 27, 2020, the Court denied plaintiff’s

request for a stay and directed him to file a status report concerning

his use of the administrative grievance procedures on or before

September 24, 2020. Plaintiff was advised that the failure to file

a response as directed might result in the dismissal of this matter,

but he failed to file a response.

     As explained in the order of August 27, 2020, if plaintiff has
remaining available remedies, this action is premature. The Prison

Litigation Reform Act governs this matter and provides that “[n]o

action shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until

such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). This provision is mandatory. See Ross v. Blake,
––– U.S. ––––, 136 S. Ct. 1850, 1856 (2016).

    Because plaintiff has failed to respond to the Court’s order, and

because he has not provided the grievance materials identified as
    Case 5:19-cv-03227-SAC Document 8 Filed 10/23/20 Page 2 of 2




exhibits to the complaint, the Court concludes this matter may be

dismissed without prejudice. Rule 41(b) of the Federal Rules of Civil

Procedure “authorizes a district court, upon a defendant’s motion,

to order the dismissal of an action for failure to prosecute or for

failure to comply with the Federal Rules of Civil Procedure or ‘a

court order.’” Young v. U.S., 316 F. App'x 764, 771 (10th Cir. 2009)

(citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of

these conditions is met.” Id. (citing Link v. Wabash R.R. Co., 370

U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th

Cir. 2003)). “In addition, it is well established in this circuit that

a district court is not obligated to follow any particular procedures

when              dismissing               an               action without

prejudice under Rule 41(b).” Young,        316    F.   App'x       at   771–72

(citations omitted).

       Due to plaintiff’s failure to respond, this matter will be

dismissed without prejudice.

       IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed
without prejudice.

       IT IS FURTHER ORDERED plaintiff’s motion to proceed in forma

pauperis (Doc. 2) is denied as moot.

    DATED:    This 23rd day of October, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judg
